Case 1:19-cr-00302-RBJ Document 20 Filed 11/11/19 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO



Criminal Action No. 19-cr-302-RBJ

UNITED STATES OF AMERICA,

              Plaintiff,

v.

STEPHEN J. YOBST,

              Defendant.


              UNOPPOSED MOTION TO ALLOW TRAVEL OUTSIDE OF
                  THE STATE AND DISTRICT OF COLORADO



       Defendant Stephen J. Yobst, by and through undersigned counsel, respectfully

requests that the Court grant this unopposed motion to travel outside of the State and

District of Colorado departing November 25 and returning December 5, 2019. In

support, Mr. Yobst states as follows:

       1.     Mr. Yobst was charged in the above-entitled case by way of a four count

Information filed on June 26, 2019 [Doc. #1-1]. A determination was made at his Initial

Appearance held on that date that his profile does not call for current supervision and,

accordingly, Mr. Yobst is on unsupervised pre-trial status with the U.S. Probation Office

____________________________________
1
  [Doc. # AA] is the convention used by this writer to designate papers filed in this case
  through the Court’s Case Management and Electronic Filing System (CM/ECF).



                                             1
Case 1:19-cr-00302-RBJ Document 20 Filed 11/11/19 USDC Colorado Page 2 of 3




[Doc # 6].

       2.      Mr. Yobst’s U.S. Passport has been surrendered to, and is in the custody

of, either the Clerk’s Office of the U.S. District Court for the District of Colorado or the

U.S. Department of State at this time [Doc. #8].

       3.      Mr. Yobst wishes to travel to the State of North Carolina, by air, to visit his

elderly mother and a sister who resides in close proximity to the mother in that state. He

will be accompanied by his wife.

       4.      Undersigned counsel has consulted with Assistant U.S. Attorney Tim Neff

and is authorized to represent to the Court that Mr. Neff has no objection to the grant of

this motion.

       WHEREFORE, for all of the foregoing reasons, Defendant prays that the Court

will grant his motion to travel outside the State and District of Colorado departing

November 25 and returning December 5, 2019.



                                    Respectfully submitted,



Dated: November 11, 2019            by: s/ Michael F. Arvin
                                        Michael F. Arvin
                                        Michael F. Arvin, Attorney, PC
                                        501 South Cherry St.
                                        Suite 1100
                                        Denver, Colorado 80246
                                        Telephone: (303) 629-6640
                                        FAX:        (303) 629-6679
                                        E-mail: arvinlawoffices-ecf@arvin-denver.com
                                        Attorney for Defendant Stephen J. Yobst



                                               2
Case 1:19-cr-00302-RBJ Document 20 Filed 11/11/19 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of November, 2019, I electronically filed the
foregoing UNOPPOSED MOTION TO TRAVEL OUTSIDE OF THE STATE AND
DISTRICT OF COLORADO with the Clerk of the Court using the CM/ECF system which
will send notification of such filing to the following e-mail address:


Tim.Neff@usdoj.gov

Tim R. Neff
U.S. Attorney’s Office
1801 California St., Suite 1600
Denver, Colorado 80202
Telephone: (303) 454-0100
Attorney for the United States



                                       s/ Michael F. Arvin
                                       Michael F. Arvin




                                             3
